DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3.	Claims 15-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rao et al. (US 20070033069 A1, hereinafter Rao) in view of VanDyke et al. (US 5758371 A, hereinafter VanDyke) and Somers (US 20100216603 A1).
	Regarding claim 15, Rao discloses a system (Fig. 1), comprising: a computing device (104a, 104b or 134); and a plurality of electro-mechanical exercise machines (120, 122 within the facility 102) communicably coupled to the computing device (via a remote network connection 108), wherein at least one of the plurality of electro-mechanical exercise machines is operable to: determine whether a set of predefined events or exercise activities (e.g., maximum, minimum, and average speed settings that users typically select) has been performed by the at least one exercise machine (para. 0028, 0040, 0041: “The control system may also monitor repetitions, resistance, speed, incline, and other machine settings or machine usage information associated with a 
	Rao does not mention explicitly: said exercise machines are patient lifts; said sensing device is a relay device; wherein said analyzing the collected data is performed by comparing a time duration of an upward movement and a time duration of a 
	VanDyke discloses an overhead patient lift (e.g., Fig. 1) serving as one of exercise machines within a health-care facility (col. 2, lines 29-35 and 47-51), comprising: a relay device (Fig. 7) configured to operate the overhead patient lift to move from a first state to a second state, wherein said first state is a down position and said second state is an up position (col. 6, lines 36-67; col. 8, line 52 – col. 9, line 2).
	Since Rao teaches the general condition of the exercise machines and collecting usage data from one of the exercise machines (Rao, para. 0057, 0100-0101), it establishes a prima facie case of obvious modification (MPEP 2144.04, IV.A, IV.B). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the invention of Rao to apply the system of Rao to monitor the functionality and usage of any of overhead patient lifts taught by VanDyke by examining the data collected by the relay device of VanDyke. Doing so would allow better management and maintenance of such exercise machines as those serving for patients at physical therapy facility or hospital, etc. (Rao, para. 0049, 0053, 0116).
	Somers discloses an exercise monitoring system for use with an exercise device including a weight lifting machine (para. 0003), comprising: collecting usage data of the lifting machine (para. 0028, 0043); analyzing the collected data by examining a time duration of an upward movement and a time duration of a downward movement (para. 0029-0033; Figs. 2A-2D and related discussions); and generate usage information for the lifting machine that includes a time duration that the lifting machine has been operated, and transmit the usage information to a computing device (para. 0028: “ … to 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Somers’ teaching of analyzing the lifting machine usage data by examining a time duration of an upward movement and a time duration of a downward movement that the lifting machine has been operated into the combination of Rao and VanDyke to arrive the claimed invention. Doing so would allow to identify the lifting machine usage more accurately based on specific patterns of operation performed by users (Somers, para. 0002-0003).
	The combination of Rao, VanDyke and Somers does not mention explicitly: comparing said time durations with a lift qualification threshold. However, it is deemed that comparing operation data of an exercise machine with a qualification threshold to analyze the performance or usage of the exercise machine is a common practice and/or well known in the art (assuming arguendo, see Hayes et al., US 20100045474 A1, para. 0023; also see Salazar et al. US 20060150332 A1, para. 0461, 0469). Since Rao teaches the general condition of analyzing the collected data (Rao, para. 0041, 0048, 0050, 0052, 0065), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the combination of Rao/VanDyk/Somers with including an additional well-known data analysis step such as comparing said time durations with a predetermined lift qualification threshold, which the skilled person would apply without 
	Regarding claim 16, Rao discloses: wherein the computing device generates a notification if the compliance information indicates improper usage (para. 0048: “The exercise machines 120 and 122 are also configured to detect improper usage of the exercise machines 120 and 122 and communicate a message associated with the improper usage to the service center server 134 and/or the fitness administrator terminal 118c”).  As such the combination of Rao/VanDyk/Somers renders the claimed invention obvious.
	Regarding claim 17, Rao discloses: wherein the usage information includes: a quantity of exercise routine performed by the exercise machine (para. 0041: “The control system may also monitor repetitions, resistance, speed, incline, and other machine settings or machine usage information associated with a fitness member's workout”), wherein the quantity of workout is incremented if the qualification threshold is met (para. 0088: “controller 304 may also display progress information by displaying a person's long-term goals or workout program goals adjacent to the person's current 
Progress …”; by inherency, the quantity of workout is incremented only if a qualification threshold is met). 
	Rao does not mention explicitly: said quantity of exercise routine is a quantity of lifts performed by the weight lifting machine. However, the teaching of Somers includes: wherein the usage information includes: a quantity of lifts performed by the weight lifting 
	Regarding claim 18, Rao does not but the teaching of Somers includes: a lift qualification threshold including an up time threshold (51b in Fig. 2A) and a down time threshold (51a in Fig. 2A).  
	It would have been obvious to one of ordinary skill in the art to have modified the combination of Rao/VanDyk/Somers to include up time threshold and down time threshold as taught by Somers in order to more accurately measure and evaluate the use of the exercise machine which is in compliance with desired qualification threshold (Somers, para. 0002: “ … may want to perform a desired number of repetitions of an exercise or perform an exercise with a desired range of motion when using such weight lifting machines”; also see para. 0033). As such the combination of Rao/VanDyk/Somers renders the claimed invention obvious.
	Regarding claim 19, Rao does not but the teaching of Somers includes: wherein the exercise machine records an occurrence of a lift when a determination is made that the lift qualification threshold is met (Somers, para. 0033).  As such the combination of Rao/VanDyk/Somers renders the claimed invention obvious.
Regarding claim 20, Rao does not but the teaching of Somers includes: wherein the lift usage information includes: the time duration of upward movement and the time duration of downward movement for each lift of one or more lifts performed by the weight lifting machine (para. 0029-0033; Figs. 2A-2D and related discussions). As such the combination of Rao/VanDyk/Somers renders the claimed invention obvious.

	Regarding claim 22, Rao does not but the teaching of Somers includes: wherein the lift usage information includes: a delay time ceiling indicating a maximum duration of time between the operation of the weight lifting machine in the up position and 77814190.13061419-592187 the operation of the weight lifting machine in the down position (inherent to the reference light plots shown in Figs. 2A and 2C; also see para. 0029-0030). As such the combination of Rao/VanDyk/Somers renders the claimed invention obvious.
	Regarding claim 23, Rao does not but the teaching of Somers includes: wherein the compliance information (e.g., the lookup graph 52 in Fig. 2B) includes one or more compliance values based on the lift usage information, wherein the one or more compliance values includes a compliance percentage (inherent to the lookup graph 52 shown in Figs. 2A). As such the combination of Rao/VanDyk/Somers renders the claimed invention obvious.
	Regarding claims 24-26, Rao does not but the teaching of Somers includes: wherein the compliance percentage includes a quantity of lifts (in the form of reference light as shown in Fig. 2B) performed by the weight lifting machine with respect to a targeted number of lift tasks (the corresponding static-stack weight specified by the lookup graph 52 of FIG. 2B) to be performed by the weight lifting machine (para. 0030); wherein the compliance percentage is associated with a targeted number of lift tasks to be performed by the weight lifting machine (Fig. 2B; para. 0029-0030); wherein the 
	Regarding claim 27, Rao discloses: wherein the compliance information is updated based on a comparison between the usage information and the compliance information (para. 0027: “The machine usage information may periodically be communicated to a service center server and used to determine improvements for future developments of, for example, fitness club services and exercise machines”). As such the combination of Rao/VanDyk/Somers renders the claimed invention obvious. 

Response to Arguments
4.	Applicant's arguments received 04/30/2021with respect to claims 15-27 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 2-3 as set forth above in this Office action.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within  

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/X.S/Examiner, Art Unit 2862         

/TOAN M LE/Primary Examiner, Art Unit 2864